Citation Nr: 1004219	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a vision disorder, 
to include cataracts.

2.  Entitlement to service connection for dental trauma, 
claimed as loss of tooth #3 with bridge from tooth #2 to #4.

3.  Entitlement to service connection for hemorrhoids.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1981 to 
July 1986, June 1990 to May 1994, June 1994 to July 1997, and 
June 2004 to June 2005. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issues of service connection for cataracts and for 
hemorrhoids will be considered within the Remand section of 
this document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  Under the laws administered by VA, in the absence of 
dental trauma, disability compensation is not payable for the 
impairment shown in this case. 

2.  There is no evidence of "dental trauma" or other injury 
to the teeth, mouth, or oral cavity during active service. 

3.  The Veteran has not lost at least all upper or lower 
anterior teeth which are not restorable by prosthesis.


CONCLUSION OF LAW

The Veteran's dental condition is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.381; 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Veteran has been notified of the reasons 
for the denial of the claim for service connection for dental 
trauma, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As will be explained 
below, the claim lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran, who is a dentist, asserts that when he fell and 
injured his shoulder during active service in July 2004, the 
trauma from that fall may have fractured tooth #3 
contributing to the failure of the root canal, and resulting 
in the extraction of tooth #3. 

Service treatment records (STRs) show that in July 2004, the 
Veteran sustained an injury to his left shoulder.  The record 
is negative for any notation or indication that the Veteran 
suffered any injury to his face or mouth or sustained any 
dental trauma.  

The STRs show that the Veteran was treated for periodontal 
disease and caries involving tooth #3 since 1993.  A February 
2005 report shows non-restorable endodontic treatment for 
tooth #3 with root canal treatment in about 2002 and re-
treatment of the palatal root the following year.  The report 
also shows tooth with periodontal abscess and periodontal 
defect with apparent recurrent caries in furca deemed non-
salvageable by restorative dentistry.  Tooth #3 was 
subsequently extracted.  The report does not mention any fall 
or injury to the Veteran's face or mouth, to include any 
dental trauma to tooth #3.  

A July 2006 VA dental examination report reflects that the 
claims file was reviewed.  The examiner commented that the 
Veteran did not experience dental trauma while in the 
military.  Teeth have been removed as a result of chronic 
dental problems or elective procedures.  No excessive bone 
loss.  No residual symptoms were present to indicate a dental 
rating.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(2009).  38 C.F.R. § 3.381(a) (2009).

Loss of teeth may be granted service connection for rating 
purposes only when attributable to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
note to diagnostic code 9913.  Moreover, a compensable rating 
may be granted only when the Veteran lost at least all upper 
or lower anterior teeth and they are not restorable by 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.

In this case, there is no record that the Veteran experienced 
any type of injury to his teeth or mouth in service.  The 
Board acknowledges that the Veteran is a dentist and is 
competent to render a medical opinion.  However, the Veteran 
merely suggests that the fall and injury to his shoulder was 
so serious that it could have caused a fracture to his #3 
tooth.  Such conclusion is speculative at best, and thus of 
no probative value.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Further, the evidence does not show that 
the Veteran's #3 tooth was lost in service due to a disease 
such as osteomyelitis as opposed to periodontal disease or 
other causes.  Therefore, service connection for his lost 
teeth for compensation purposes cannot be granted.  
Furthermore, the evidence does not show that the Veteran lost 
at least all of his upper or lower anterior teeth which 
cannot be replaced by prosthesis as is required in order to 
receive a compensable rating for loss of teeth.  Id.  Rather 
the evidence indicates that the Veteran's missing tooth was 
replaced by a bridge.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for dental 
trauma, claimed as loss of tooth #3 with bridge from tooth #2 
to #4.  As a matter of law, the Veteran is not entitled to 
the benefit sought.  The Board notes that in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for dental trauma, claimed as loss of 
tooth #3 with bridge from tooth #2 to #4, is denied.


REMAND

The Veteran contends that he first diagnosed and treated his 
hemorrhoids by himself during service, secondary to his 
sedentary profession as a dentist and a physician.  He 
asserts that as a medical officer it is understandable that 
he did not write a medical note for himself each time he self 
treated his hemorrhoids.  An August 2006 VA examination 
report reflects the Veteran was diagnosed with hemorrhoids, 
under treatment; however, no opinion was provided regarding a 
nexus to service.  Therefore, the Board is of the opinion 
that it has insufficient medical evidence of record to make a 
decision on the claim and believes it is necessary to have a 
VA examiner render an opinion regarding the etiology and 
onset of any current hemorrhoid disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

With regard to the Veteran's claim for service connection for 
cataracts, condition of vision, the Board notes that a June 
2002 medical record from Atwater eye care center reflects 
that the Veteran was diagnosed with presbyopia, myopia, 
astigmatism, and congenital cataract.  An August 2006 VA eye 
examination report reflects that the Veteran was assessed 
with cataract left eye greater than right eye, myopia both 
eyes, and presbyopia.  

In a June 2007 statement, the Veteran, who is also a medical 
doctor, stated that it was his understanding that ultraviolet 
light and heavy sun exposure is an exacerbating factor in 
worsening of cataracts.  He furthered that he felt that his 
exposure in service to heavy sunlight and significant 
ultraviolet rays during service caused worsening and 
exacerbation of his congenital cataracts.  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993)).

In light of the above medical evidence, the Board finds that 
an opinion needs to be obtained whether the Veteran's 
cataracts are in fact a congenital defect, and if so, whether 
such defects, as well any additionally diagnosed myopia and 
presbyobia was subject to superimposed disease or injury 
during military service.  If the Veteran's cataracts are 
determined not to be a congenital defect, than an opinion as 
to whether such condition pre-existed the Veteran's active 
military service, and whether such condition was caused or 
aggravated by his military service should be obtained. 



Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the etiology and 
onset of his hemorrhoids.  The entire 
claims file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should state whether the 
Veteran has a chronic hemorrhoid 
disorder; and, if shown, should opine 
whether it is as likely as not (50 
percent or greater probability) that it 
is related to service.  In rendering 
these opinions, the examiner is requested 
to comment on the Veteran's contentions 
as noted above.

The VA examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

2.  The RO/AMC should also arrange for 
the Veteran to undergo a VA eye 
examination, by an appropriate examiner.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The VA examiner is requested to opine 
whether the Veteran's diagnosed cataracts 
represents a congenital or developmental 
defect and, if so, whether the Veteran 
experienced a superimposed injury which 
resulted in an additional disability.  If 
any eye disorder was acquired in or 
preexisted service, the VA examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
eye disorder is related to service or 
underwent a chronic increase in severity 
beyond the natural progression during 
service.

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that any post service 
diagnosed eye disorder is related to 
service.  In rendering these opinions, 
the examiner is requested to comment on 
the Veteran's opinion in his June 2007 
statement, noted above.

The VA examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for hemorrhoids and 
for eye disorder.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to each 
issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


